Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 3.1 ARTICLES OF AMENDMENT TO ARTICLES OF INCORPORATION OF THE SOUTH FINANCIAL GROUP, INC. In accordance with Sections 33-6-102 and 33-10-106 of the South Carolina Business Corporation Act of 1988 (the  Code ), THE SOUTH FINANCIAL GROUP, INC. (the  Corporation ), a corporation organized and existing under and by virtue of the Code, DOES HEREBY CERTIFY: 1. The name of the Corporation is The South Financial Group, Inc. 2. On June 17, 2009, the Corporation adopted an amendment to the Corporations Amended and Restated Articles of Incorporation, as set forth in the following Certificate of Designations: Certificate of Designations of Mandatory Convertible Non-cumulative Preferred Stock, Series 2009-A. 3. Such amendment does thereby designate, create, authorize and provide for the issue of a series of preferred stock, having no par value per share and a liquidation preference of $1,000.00 per share, which shall be designated as Mandatory Convertible Non-cumulative Preferred Stock, Series 2009-A, consisting of 94,500 shares, having the voting powers, preferences and relative, participating, optional and other special rights, and qualifications, limitations and restrictions thereof set forth on the Certificate of Designations attached hereto and made a part hereof. 4. Such amendment was duly authorized by the Board of Directors and shareholder action was not required, pursuant to the authority granted in the Corporations Amended and Restated Articles of Incorporation and Section 33-6-102 of the Code. The effective date of these Articles of Amendment shall be 8:00 a.m. on June 23, 2009 in accordance with the provisions of Section 33-1-230 of the Code. IN WITNESS WHEREOF, the undersigned, being duly authorized thereto, does hereby affirm, under penalties of perjury, that this certificate is the act and deed of the Corporation and that the facts herein stated are true, and accordingly has hereunto set his hand this as of the 19th day of June, 2009. THE SOUTH FINANCIAL GROUP, INC. By: /s/ James R. Gordon Name: James R. Gordon Title: Sr. Executive Vice President, Chief Financial Officer CERTIFICATE OF DESIGNATIONS OF MANDATORY CONVERTIBLE NON-CUMULATIVE PREFERRED STOCK, SERIES 2009-A OF THE SOUTH FINANCIAL GROUP, INC. Pursuant to the authority vested in the Board of Directors by the Amended and Restated Articles of Incorporation of the Corporation, the Board of Directors does hereby designate, create, authorize and provide for the issue of a series of preferred stock having no par value per share, with a liquidation preference of $1,000 per share, which shall be designated as Mandatory Convertible Non-cumulative Preferred Stock, Series 2009-A (the  Series 2009-A Preferred Stock ) consisting of 94,500 shares having the following voting powers, preferences and relative, participating, optional and other special rights, and qualifications, limitations and restrictions thereof as follows: MANDATORY CONVERTIBLE NON-CUMULATIVE PREFERRED STOCK, SERIES 2009-A Section I. Dividend Rights (a) From and after the date on which shares of the Series 2009-A Preferred Stock are first issued, holders of the Series 2009-A Preferred Stock (the  Holders ) shall be entitled to receive, when, as and if declared by the Board of Directors, out of the funds legally available therefor, dividends in the amount determined as set forth in Section I(b) and in Section I(c), and no more. (b) Subject to Section I(a), the Board of Directors may not declare and pay any dividend or make any distribution (including, but not limited to, regular quarterly dividends) in respect of Common Stock, whether in the form of cash or securities or any other form of property or assets, unless the Board of Directors declares and pays to the Holders of the Series 2009-A Preferred Stock, at the same time and on the same terms as holders of Common Stock, an amount per share of Preferred Stock equal to the product of (i) any per share dividend or distribution, as applicable, declared and paid or made in respect of each share of Common Stock and (ii) the number of shares of Common Stock into which each share of Preferred Stock is then convertible. (c) Commencing with the Section I(c) Dividend Period (as defined below) ending on March 17, 2010, in addition to dividends payable under Section I(b), non-cumulative cash dividends shall be payable quarterly in arrears, when, as and if declared by the Board of Directors, on March 18, June 18, September 18 and December 18 of each year, or, if any such day is not a Business Day, the next Business Day, commencing March 18, 2010, and on the Conversion Date (each, a 
